internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-113073-99 date date number release date legend x y z dear this letter responds to your letter dated date written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code that x’s s election will not terminate if x transfers shares of its stock to employees of a limited_partnership in which it is the general_partner facts according to the information submitted x is an s_corporation that is the sole general_partner of y a limited_partnership in accordance with a proposed deferred_compensation plan the plan x plans to transfer shares of its stock to a select number of y’s employees z the transfer under the plan will be between x and z and will not directly involve y however x is concerned that y will be treated as a momentary shareholder of x under sec_1361 because the stock will be used to compensate employees of y x requests a ruling that its proposed transaction will not cause its s election to be terminated under sec_1362 sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect law plr-113073-99 sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of this section to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation conclusions after applying the law to the facts submitted and the representations made we conclude that solely for purposes of sec_1361 y will not be treated as a momentary shareholder in connection with the transfer of its stock to z under the plan as a result we conclude that the transfer of stock to z will not cause x’s s election to be terminated under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including sec_1032 and sec_83 specifically no opinion is expressed concerning whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under the power_of_attorney on file with this office we are sending a copy of this letter to x sincerely yours jeffrey a erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
